DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on July 6, 2021. Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on July 6, 2021 have been fully considered. 
Applicant argues in its Argument that cited arts fail to teach limitations of the independent Claims 1 and similarly claimed Claim 15, specifically: 
“determining, using the processor, a pre-transform based on the three-dimensional query model and a predefined active three-dimensional learning model, wherein the active three-dimensional learning model corresponds to a generic human face, and wherein the pre-transform defines at least one relationship between the query model and the active three-dimensional learning model”, and 
Improper combination of cited references.
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding limitations the Claim 1 of the instant case, Kakadiaris teaches in Figs. 4A-B a process method that takes image from camera, identify face landmarks, transform into a personalized AFM based on generic AFM, transform the personalized AFM with texture from probe image, and finally generate Albedo of the person to be identified e.g. in Fig. 14; watch list data base is pre-established with the similar process e.g. in Fig. 10. The process of fitting, changing etc. in Figs. 4A-B, 10, and 14 are all transformation process mathematically. 

Conclusion: Examiner has shown the rejections set forth in the Office Action of April 5, 2021 are proper. In light of amended Claims, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims. Accordingly, THIS ACTION IS MADE FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090310828 A1 (Kakadiaris), in view of Blanz, V. and Vetter, T., 1999, July. A morphable model for the synthesis of 3D faces. In Proceedings of the 26th annual conference on Computer graphics and interactive techniques (pp. 187-194) (Blanz) and in further view of Blanz, V. and Vetter, T., 2003. Face recognition based on fitting a 3D morphable model. IEEE Transactions on pattern analysis and machine intelligence, 25(9), pp.1063-1074 (Blanz2).
Regarding Claims 1 and 15, Kakadiaris teaches:
A method, comprising: receiving, at a processor, at least one two-dimensional query image that has been acquired by at least one camera, wherein the at least one two-dimensional query image exhibits a query face that is an image of a human face of a person of interest that is to be identified; determining, using the processor, a three-dimensional query model based on the received at least one two-dimensional query image; and determining, using the processor, a pre-transform based on the query model a process and method of face recognition using 3D aided 2D algorithm that receives 2D image (Query image), transform the 2D image into a 3D model based on the 2D image and generic AFM model (3D learning model) into a personalized 3D AFM model (pre-transformed 3D model), and further transform into a 3D model with Albedo as detailed in Fig. 14, where Albedo model is generated in reference of parameters of the gallery database along with mesh, texture and visibility map (transformed 3D gallery model); the generated final model is used to perform face recognition vs. a known watch list database as also illustrated in Fig. 14; a gallery or watch list registration process is also illustrated in Figs. 8-13; Figs. 34-35, improved accuracy of the method).
Kakadiaris does not illustrate explicitly on generating an active learning model and applying in face recognition. However, Blanz and Blanz2 teach (Blanz: Fig. 1, a process to generate 3D active learning model, i.e. Morphable face model; and Blanz2: Fig. 1, using morphable face model with Gallery models and input image to conduct face recognition)
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kakadiaris with generating an active learning model and applying in face recognition as further taught by Blanz and Blanz2. The advantage of doing so is to provide mechanism of modeling textured 3D faces from one or more photographs to enable automatic registration of 3D face models and avoid faces with an “unlikely” appearance (Blanz: Abstract).
Regarding Claims 2-9 and Claim 16, Kakadiaris as modified teaches all elements of Claims 1 and 15. Kakadiaris as modified further teaches (Kakadiaris: models are generated in related to Fig. 32, pose, light, and texture; to Fig. 31, various light conditions; to [0057], [0127] and [0183], view-depended; to [0084], alignment of images; Blanz: Figs. 3-6, shape and configurations, and others).
Regarding Claim 10, Kakadiaris as modified teaches all elements of Claims 1 and 9. Kakadiaris as modified further teaches:

Regarding Claims 11 and 17, Kakadiaris as modified teaches all elements of Claims 1 and 15. Kakadiaris as modified further teaches:
The method of claim 1, wherein the processor is the first processor, and wherein prior to determining the pre-transform based on the query model and the active three-dimensional learning model, the method comprises: image-capturing a plurality of two-dimensional learning images of a learning face using at least one camera, wherein each of the plurality of learning images exhibits a learning face aspect that varies among each of the plurality of two-dimensional learning images; communicating the plurality of two-dimensional learning images to the first processor or a second processor; determining, using the first processor or the second processor, the three-dimensional learning model of the learning face from the plurality of learning images, wherein the three- dimensional learning model exhibits the learning face aspects; storing, by the first processor or the second processor, the three-dimensional learning model in a data store; and retrieving, using the first processor, the three-dimensional learning model from the data store in response to receiving the at least one two-dimensional query image so that the pre-transform is then determined (Blanz: Section 3, a process to generating morphable models from scan and/or from images, e.g. Fig. 5) .
Regarding Claims 12 and 18, Kakadiaris as modified teaches all elements of Claims 1/11 and 15/17. Kakadiaris as modified further teaches:
use multiple cameras).
Regarding Claim 13, Kakadiaris as modified teaches all elements of Claims 1/11. Kakadiaris as modified further teaches:
The method of claim 11, wherein each of the plurality of learning images exhibits a learning face illumination that varies among said learning images, and wherein the three-dimensional learning model of the learning face further exhibits the said learning face illuminations (Kakadiaris: Fig. 32).
Regarding Claims 14 and 20, Kakadiaris as modified teaches all elements of Claims 1 and 15. Kakadiaris as modified further teaches:
The method of claim 1, wherein the processor is the first processor, and wherein prior to determining the pre-transform based on the query model and an active three-dimensional learning model, the method comprises: generating, using the first processor or a second processor, a plurality of three-dimensional gallery models, wherein each of the plurality of three-dimensional gallery models is associated with a different known person; and storing, using the first processor or the second processor, the generated plurality of three- dimensional gallery models in a data store, wherein in response to receiving the at least one two-dimensional query image, the plurality of three-dimensional gallery models are retrieved by the first processor from the data store so that the plurality of three-dimensional gallery models are transformed into the Gallery database is pre-generated).
Regarding Claim 19, Kakadiaris as modified teaches all elements of Claim 15. Kakadiaris as modified further teaches:
The apparatus of claim 15, wherein the processor is the first processor, and wherein prior to determining the pre-transform based on the query model and the three-dimensional learning model, the apparatus further comprises: at least one camera that image-captures a plurality of two-dimensional gallery images of a face of a known person, wherein each of the plurality of gallery images exhibits a gallery face aspect that varies among each of the plurality of two-dimensional gallery images, wherein the at least one camera communicates the plurality of two-dimensional gallery images to the first processor or a second processor, wherein the first processor or the second processor determines a three-dimensional gallery model of the gallery face from the plurality of gallery images that exhibit the gallery face aspects, wherein the first processor or the second processor stores the three-dimensional gallery model in the data store as one of the plurality of three-dimensional gallery models, and wherein the first processor serially accesses the plurality of three-dimensional gallery models from the data store in response to receiving the at least one two-dimensional query image so that the transform is applied to each of the plurality of gallery models (Kakadiaris: Figs. 10-13 and Blanz2: Fig. 1, Gallery database is pre-generated, where the process maybe in registration or enrollment stages as illustrated in Kakadiaris, Blanz and Blanz2).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649